Title: From Thomas Jefferson to Edmund Randolph, 2 May 1793
From: Jefferson, Thomas
To: Randolph, Edmund



Sir
Philadelphia May 2d. 1793.

Having this moment received and communicated the inclosed Memorial from the British Minister to the President, relative to the Capture of the British vessel the Grange, by a French Frigate, I must ask the favor of you to consider the Case, and to give your opinion of the law arising thereon. These questions seem particularly material—By whom is the validity of the Capture to be decided? By what order are things to be arrested and kept in their present state till the decision? If the Capture be decided to be illegal, by what order or officer is the Prize to be liberated? Does not the liberation of the persons taken on board depend on different principles from that of the vessel and Cargo, and by what order or officer are they to be relieved?
As there is to be a Consultation to morrow morning at 9. oClock on another subject, it is desirable that your opinion could be communicated then. I have the honor to be with great and sincere esteem and Respect, Dear Sir, &c:

Th: Jefferson

